Electronically Filed
                                                      Supreme Court
                                                      SCWC-30442
                                                      20-JUL-2012
                                                      02:31 PM
                         NO. SCWC-30442

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                               vs.

   ALBERT VILLADOS, JR., also known as ALBERTO VILLADOS, JR.,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30442; CR. NO. 08-1-0115)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
      (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
   and Circuit Judge Nishimura, assigned by reason of vacancy,
              with Acoba, J. dissenting separately)

          Petitioner/Defendant-Appellant Albert Villados, Jr.’s
application for writ of certiorari, which was electronically
filed by the clerk’s office on June 18, 2012, was filed more than
thirty days after the filing of the ICA’s January 4, 2012,
judgment on appeal. The application is untimely and thus, this
court lacks appellate jurisdiction. See Hawai#i Revised Statutes
§ 602-59(c) (Supp. 2011); Hawai#i Rules of Appellate Procedure
Rule 40.1(a). Therefore,
          IT IS HEREBY ORDERED that the application for writ of
certiorari is dismissed.
          DATED: Honolulu, Hawai#i, July 20, 2012.

Albert Villados, Jr.,
petitioner, pro se            /s/ Mark E. Recktenwald

Renee Ishikawa Delizo         /s/ Paula A. Nakayama
for respondent
                              /s/ Sabrina S. McKenna

                              /s/ Rhonda A. Nishimura